DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James A. Blanchette on 08/04/2022.

Amended Claims:
5.(CURRENTLY AMENDED) The method of claim 4, wherein the vector of features includes one or more features that are metric that scale with size of the element.

19. (CURRENTLY AMENDED) A non-transitory electronic device readable medium having instructions that when executed on  one or more processors of one or more electronic devices are operable to: 
load a dataset from a new or updated infrastructure model that includes unclassified elements lacking an associated classification label, the dataset to include a  new or updated three-dimensional (3D) mesh including the unclassified elements; 
clean the new or updated 3D mesh to transform the new or updated 3D mesh into a manifold new or updated 3D mesh; 
build a vector of features for each unclassified element using the manifold new or updated 3D mesh; and 
predict, using one or more machine learning algorithms with one or more  Classification models and the vector of features for each unclassified element, a classification label of each unclassified element to classify the individual elements of the new or updated infrastructure model.


Allowable Subject Matter
Claims 2-15 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 2 is allowed because applicant has converted the objected dependent claim 2 to an independent form by including the limitation of parent claim 1.
Claim 2 is allowable because  Andrew et al. ( US patent publication: 2017/0090460, “Andrew”) teaches, cleaning the 3D mesh to transform the 3D mesh into a manifold 3D mesh, (“[0065] Next, at operation 914, the gaps or absences of data in areas of the mesh may be connected or filled-in using color, texture, and other information of areas proximate to the holes or gaps, as described in more detail above, to create a manifold mesh.” However no applicable prior art teaches as a whole the limitation: wherein the building the vector of features uses the manifold 3D mesh. 

Independent claim 4 is allowed because applicant has converted the objected dependent claim 4 to an independent form by including the limitation of parent claim 1. Claim 4 is allowable because the combination of the best available prior arts fails to expressly teach as a whole the limitation, “wherein the features include geometric features built using the 3D mesh and textual features build from textual metadata from the dataset.”

Independent claim 6 is allowed because applicant has converted the objected dependent claim 6 to an independent form by including the limitation of parent claim 1. Claim 6 is allowable because the combination of the best available prior arts fails to expressly teach as a whole the limitation, wherein the vector of features includes one or more features that are dimension-less that describe shape of the element regardless of dimensions thereof. 

Independent claim 7 is allowed because applicant has converted the objected dependent claim 7 to an independent form by including the limitation of parent claim 1. Claim 7 is allowable because the combination of the best available prior arts fails to expressly teach as a whole the limitation, wherein the vector of features includes one or more features that are global that describe position and/or dimension of the element with respect to the infrastructure model as a whole. 

Independent claim 14 is allowed because applicant has converted the objected dependent claim 14 to an independent form by including the limitation of parent claim 1. Claim 14 is allowable because the combination of the best available prior arts fails to expressly teach as a whole the limitation, “refining the predicted classification label for the unclassified elements based on a hierarchy of elements in a user schema for the new or updated infrastructure model,  wherein elements grouped together in the hierarchy are provided a higher likelihood of having a same classification label.” 

Independent claim 19 is allowed because applicant has converted the objected dependent claim 19 to an independent form by including the limitation of parent claim 1. Claim 19 is allowable because  Andrew et al. ( US patent publication: 2017/0090460, “Andrew”) teaches, cleaning the new or updated 3D mesh to transform the new or updated 3D mesh into a manifold new or updated 3D mesh, ( “[0065] Next, at operation 914, the gaps or absences of data in areas of the mesh may be connected or filled-in using color, texture, and other information of areas proximate to the holes or gaps, as described in more detail above, to create a manifold mesh.”) However no applicable prior art teaches as a whole the limitation: “wherein the building the vector of geometric features uses the manifold new or updated 3D mesh.” 


Dependent claims 3, 5, 8-13, 15 and 20-25 are also allowable by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612